DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 02/01/2021.
Claims 1-8, 10-12, 16 and 18-22 have been amended; and claims 13-15 are canceled. Therefore, claims 1-12 and 16-22 are currently pending in this application.
Response to Amendment
4.	The current amendment is sufficient to overcome the rejections set forth in the previous office-action under sections §112(b) and §112(d). Accordingly, the Office withdraws the above rejections. 
Claim Rejections - 35 USC § 101
5.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-12 and 16-22 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1) 	
The current claimed invention is directed to a statutory category, for example, a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, since the claimed limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the 2019 Revised Patent Subject Matter Eligibility (2019 PEG). Also see the relevant examples presented in the guidance (e.g. see the Federal Register Vol. 84, No. 4 Monday, January 7, 2019). For instance, the current claims correspond to managing personal behavior, or teaching.
— 	Considering each of claims 1 and 17, the following claimed limitations recite an abstract idea: 
converting Latin-derived letters into Arabic letters, comprising: allow a user to choose a Latin-derived character and see a corresponding Arabic character, a version of the Arabic character corresponding to the Latin-derived character; receive a selection of a Latin-derived letter; display an Arabic letter corresponding to the Latin-derived letter; allow the user to see: how combinations of Latin-derived letters convert into an Arabic character, or how an Arabic character converts into at least one Latin-derived character; and play a sound associated with the Arabic letter corresponding to the Latin-derived letter.


Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a processor circuit, a display, a speaker, an input device, a display module, a user interface (Ul) module; and wherein the above computer elements utilized to: display interface elements (e.g. an image of a circular wheel that involves simulated sides and overlays, including tabs and cut-out windows), allow a user to provide input(s) and thereby obtain a corresponding result(s), etc.
As evident from the above observation, the claimed additional elements are utilized merely as a tool to implement the abstract idea; and therefore, when each of the current claims is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application (i.e.  the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea). This is because the claims do not provide an improvement over the relevant existing technology.
The above observation confirms that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). Also see Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). 
additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. storing textual and/or graphical data into a memory; displaying a textual and/or graphical data to a user via a conventional output device—such as a display interface; receiving one or more inputs from the user via a conventional input device—such as a touchscreen, a keyboard, a mouse; analyzing the received inputs and/or stored data, and thereby providing one or more results to the user via one or more conventional output devices—such as a display, a speaker). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
In addition, according to the original disclosure, the current claimed invention is directed to a conventional and generic arrangement of the additional elements. Particularly, the disclosure describes the utilization of one or more commercially available conventional devices (e.g. a smartphone, a tablet, etc.) in order to perform the translation; such as translating Latin-derived letters to Arabic letters (e.g. see ¶[0010] to ¶[0012] of the specification). 
It is also worth noting that the practice of implementing a conventional computer system for translating letters and/or words based on data stored in the memory/database, etc., is still directed to a well-known, routine and conventional computer functions (e.g. see, “Automated Online English-Arabic Translator”, Faculty of Engineering & Architecture Electrical & Computer Engineering Department; Hicham Yamout & Karim Kanso; Spring 2006. If needed, also see US 2004/0167769).
The above observations confirm that the current claimed invention fails to amount to “significantly more” than an abstract idea.
i.e. claims 2-12, 16 and 18-22). Particularly, for the same reasons discussed above, each of the dependent claims also fails to amount to
“significantly more” than the abstract idea.
Response to Arguments.
6.	Applicant’s arguments have been fully considered (the arguments filed on 02/01/2021).  Regarding section §101, Applicant asserts that “Claims 1 and 17 comprise a practical application, and thus comprise patentable subject matter for at least this reason”. 
	However, as already indicated in the analysis above, a claim is required to implement an element—or a combination of elements—that imposes meaningful limits on practicing the abstract idea. In the instant case, the current claims recite various computer elements; however, the computer elements are utilized merely as a tool to facilitate the abstract idea (e.g. see above the abstract idea identified per claims 1 and 17).  Consequently, when each of the current claims is considered as a whole, none of the current claims implements an element—or a combination of elements—that amounts to “significantly more” than the abstract idea. 
Thus, at least for the reasons discussed above, the Office concludes that the current claims fails to comply with section §101.
●	Note that similar to the point made in the previous office-action, the prior art does not suggest the invention as currently claimed.  



Conclusion

Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN HUNTER can be reached on (571) 270-7791. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715